DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on November 17, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (US 2017/0167663).
With respect to claim 1, Hsiao discloses in figures 1 and 5 a lighting apparatus, comprising an elongated light strip (16, e.g., strip) comprising a flexible substrate (10, e.g., carrier or substrate being flexible), a first color band (16A), a second color band (16B) and a third color band (16C), wherein the first color band, the second color band and the third color band are arranged in parallel on the flexible substrate (figure 1 shows the bands 16A, 16B and 16C being connected in parallel and paragraph 0051, e.g., “the SSL elements 20 may be identical or may be different, for instant, different colour SSL elements 20 may be bonded to the strip shaped portions 16 in order to tune the colour point produced by the lighting device including the flexible carrier 10”); a bracket (30, e.g., a support structure or bracket thereof) for supporting and bending the elongated light strip (see figure 5); and a driver (paragraph 0059, e.g., “the fitting 120 may further house one or more driver circuits”) connected to the first color band, the second color band and the third color band to emit a light of a required light parameter (figure 5 and paragraph 0057, e.g., having a desired brightness level thereof).

    PNG
    media_image1.png
    410
    765
    media_image1.png
    Greyscale


With respect to claim 18, Hsiao discloses that wherein the first color band has multiple types of first LED modules with different color temperatures, wherein the light parameter comprises a mixed color temperature controlled by the driver (see paragraph 0051, e.g., having different colour SSL elements thereof).
With respect to claim 19, Hsiao discloses in figure 5 that further comprises a bracket (30) for fixing the elongated light strip to spread the elongated light strip in a bulb shell (110).
With respect to claim 20, Hsiao discloses that wherein the bracket is disposed on a central base (120, e.g., a base), wherein the central base is connected to the bulb shell to form a closed space for containing the elongated light strip (see figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2017/0167663) in view of Squillace et al. (US 2021/0259077).
With respect to claim 2, Hsiao discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the first color band, the second color band and the third color band emit lights of different colors.
Squillace discloses in figures 1-2 a lighting apparatus comprising the first color band (2a, e.g., red color string), the second color band (2b, e.g., green color string) and the third color band (2c, e.g., blue color string) emit lights of different colors (see figure 2).

    PNG
    media_image2.png
    468
    852
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lighting apparatus of Hsiao with different colors as taught by Squillace for the purpose of producing a predetermined output brightness level of the light source since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 3, the combination of Hsiao and Squillace disclose in figure 2 of Squillace that wherein the first color band emits a red light (2a, e.g., red LED string), wherein the second color band emits a green light (2b, e.g., green LED string), wherein the third color band emits a blue light (2c, e.g., blue LED string).
With respect to claim 9, the combination of Hsiao and Squillace disclose that wherein two adjacent first LED modules are separated with a first distance (see figure 2 of Hsiao, where the two adjacent first LEDs 20 being separated by a distance).
With respect to claim 10, the combination of Hsiao and Squillace disclose that wherein the first LED modules and the second LED modules are misaligned on the flexible substrate (figure 3 of Hsiao shows a misaligned feature thereof).
With respect to claim 11, the combination of Hsiao and Squillace disclose that wherein the first LED modules, the second LED modules and the third LED modules are aligned on the flexible substrate (see figure 2 of Hsiao).
With respect to claim 13, the combination of Hsiao and Squillace disclose that wherein the elongated light strip further comprises a fourth color band (2d, 2e, e.g., white color band), wherein the fourth color band emits a white light (see figure 2 of Squillace).
With respect to claim 14, the combination of Hsiao and Squillace disclose that wherein adjacent first LED modules are connected with wires to connect the first LED modules in series (see figure 2 of Hsiao).
With respect to claim 15, the combination of Hsiao and Squillace disclose that wherein the first color band, the second color band and the third color band each has two electrodes (12, 14) electrically connected to the driver to be separately controlled by the driver to mix the required light parameter (see figure 10 of Hsiao).
With respect to claim 16, the combination of Hsiao and Squillace disclose that wherein the flexible substrate is made of a transparent material (paragraph 0056 of Hsiao, e.g., “light transmissive material”).
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2017/0167663) in view of Squillace et al. (US 2021/0259077) and further in view of Tomita et al. (US 2006/0125384).
With respect to claim 4, the combination of Hsiao and Squillace disclose all claimed limitations, as expressly recited in claim 1-3, except for specifying that wherein the first color band comprises multiple first LED modules covered with a red fluorescent layer, wherein the second color band comprises multiple second LED modules covered with a green fluorescent layer, wherein the third color band comprises multiple third LED modules.
Tomita discloses in figure 8B a lighting apparatus comprising wherein the first color band comprises multiple first LED modules covered with a red fluorescent layer (4A, e.g., red fluorescent layer), wherein the second color band comprises multiple second LED modules covered with a green fluorescent layer (4B), wherein the third color band comprises multiple third LED modules (4C and see paragraph 0069).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lighting apparatus of the combination of Hsiao and Squillace with fluorescent layers as taught by Tomita for the purpose of providing a desired brightness level of the light source thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 5, the combination of Hsiao, Squillace and Tomita disclose that wherein the first LED modules, the second LED modules and the third LED modules are blue LED chips (see figure 8B of Tomita, e.g. having a plurality of blue LED chips thereof).
With respect to claim 6, the combination of Hsiao, Squillace and Tomita disclose that wherein the first color band is placed between the second color band and the third color band (see figure 1 of Hsiao, e.g., having the first color band 16B placed between the 16A and the 16C thereof).
With respect to claim 7, the combination of Hsiao, Squillace and Tomita disclose that wherein the second color band is placed between the first color band and the third color band (see figure 1 of Hsiao, e.g., having the second color band 16B placed between the 16A and the 16C thereof).
With respect to claim 8, the combination of Hsiao, Squillace and Tomita disclose that wherein the third color band is placed between the first color band and the second color band (see figure 1 of Hsiao, e.g., having the third color band 16B placed between the 16A and the 16C thereof).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2017/0167663) in view of Squillace et al. (US 2021/0259077) and further in view of Wang et al. (US 2022/0146055).
With respect to claim 12, the combination of Hsiao and Squillace disclose all claimed limitations, as expressly recited in claim 1-3, except for specifying that wherein the elongated light strip comprises an antenna band arranged in parallel with the first color band, the second color band and the third color band.
Wang discloses in figure 9 a lighting strip having a plurality of LED modules (710-711) and an antenna (707) arranged thereof (see figure 9 and paragraph 0078-0079).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lighting apparatus of the combination of Hsiao and Squillace with an antenna as taught by Wang for the purpose of transmitting a wireless signal to the driver since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Van Uden et al. – US 2018/0168047
Prior art Le Toquin – US 2014/0265923
Prior art Steele et al. – US 2011/0163683
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 27, 2022